Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 to 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darrow (U.S. Patent 2,026,082 A).
As to Claim 1: Darrow teaches a game for one or more players, said game, comprising: a surface with spaces thereon (Fig. 1); a game piece (Fig. 2, 45-50, 59, 60, & 61 playing pieces); means for delineating where the piece is to be moved (squares on perimeter of board in Fig. 1); wherein at least one of the spaces on said surface is a location of significance to the novel coronavirus pandemic (page 1, left column, lines 1 
As to Claim 3: The surface is a substrate in that it is a board (Fig. 1).  
As to Claim 4: The game board is substantially being rectangular in that it is square-shaped (Fig. 1).  
As to Claim 5: The game board is shaped like a square (Fig. 1).  
As to Claim 6: The Monopoly game board was foldable as evidenced by Fadner (U.S. Patent 4,618,151 A).  Fadner is a board game similar to Monopoly discussing how the original game had a foldable game board like Fadner’s game (2:10-28).
As to Claim 7: The locations are arranged by indicia into set groups (streets, railroads, chance, income tax, jail, etc., page 1, left column, lines 1 to 5; page 1, right column generally).  
As to Claims 8 and 10: Landing on certain spaces causes the player to draw cards for more information on game play (chance or community cards, page 1, right column, lines 23 to 38).  
As to Claim 9: Additional information relating to the coronavirus pandemic is interpret by the examiner as a statement of intended use.  There is no structural limitation or printed matter, such as rules for playing a game, that impart any structural or functional limitations to the board game with regards to the coronavirus epidemic.  
As to Claim 12: The limitations of Claim 12 are addressed regarding the other claims above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow in view of Jackson, et al. (U.S. Patent 10,672,221 B2).
As to Claim 2: Darrow discloses all of the limitations of this claim, but lacks specificity as the game surface being electronic instead of a game board.  Jackson, .  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darrow.
As to Claim 11: Darrow does not cite game pieces as being clinics and hospitals as presently claimed.  Darrow does teach the analogous limitation of allowing hotels and houses to be purchased and placed on the Monopoly streets (page 3, left column, line 65 to page 3, right column, line 30).  Either Darrow or the applicant’s own invention would function equally well for their respective purposes modified to have game pieces being clinics and hospitals instead of houses and hotels.  Hospitals and clinics could similarly be bought, sold, and rented out just like Monopoly hotels and houses in a medical-themed game that imitates Monopoly.  It thus appears that this limitation is an obvious design choice which fails to patentably distinguish above the prior art.  

Conclusion
The examiner believes that the applicant needs to cite coronavirus-game specific structures and functionality into the claims for there to be any prospect of allowability.  Merely citing that existing game structures such as a board game that can be anticipated by Monopoly will not suffice.  A an apparatus or article of manufacture claim specifically citing the indicia on the applicant’s coronavirus game board and how the game board interacts with game pieces and cards as the players follow the steps of the game would be helpful.  Also, method claims citing the steps of the game according to the rules played with the game board, game pieces, and game cards would be helpful.  The game steps and game pieces, boards, and cards should be novel and interact with each other ideally.  The examiner would like the applicant to schedule a phone interview to discuss possible claim amendments.  The Supreme Court’s Alice decision is relevant to board games, so the examiner suggests reading that (https://www.supremecourt.gov/opinions/13pdf/13-298_7lh8.pdf).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715